Citation Nr: 0522787	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right and left legs claimed as secondary to 
the service-connected bilateral pes cavus.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected lumbar spine degenerative changes 
and radiculopathy.  




REPRESENTATION

Veteran represented by:	Barbara S. Girard, Esq.





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from August 1966 to April 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and October 2002 rating 
decisions of the RO.  

The issue of service connection for a low back disability was 
reopened on a new and material basis in a May 2001 decision 
by the Board.  That matter was remanded to the RO for 
additional development of the record.  

In a subsequent rating decision in October 2002, the RO 
granted service connection and assigned a 20 percent rating 
for lumbar spine degenerative changes and radiculopathy, 
effective on September 29, 1999.  The veteran entered a 
timely appeal from that determination regarding the initial 
rating assigned.  

In January 2004, the issues of service connection peripheral 
neuropathy of the right and left legs as secondary to the 
service-connected bilateral pes cavus and an initial rating 
in excess of 20 percent for the service-connected lumbar 
spine degenerative changes and radiculopathy were remanded to 
the RO for further development of the evidence.  

In May 2005, the veteran submitted VA medical records and 
waived his right to initial RO consideration of that 
evidence.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from peripheral 
neuropathy that was caused or aggravated by service-connected 
disability.  

2.  The service-connected low back disability is shown to be 
productive of more moderate intervertebral disc syndrome or 
functional loss; neither radiculopathy nor incapacitating 
episodes currently are not demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran is not show to have a disability manifested 
by peripheral neuropathy that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.310 (2004).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5293 (2001); Diagnostic Code 5293 (September 23, 2002 
until September 26, 2003); Diagnostic Codes 5253-5243 (2004)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by July 2001 letter, April 2003 statement of the 
case, and August 2004 and January 2005 supplemental 
statements of the case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via the letter and August 
2004 supplemental statement of the case regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been afforded VA medical 
examinations in connection with this case.

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The service medical records contain no diagnosis of 
peripheral neuropathy of the legs.  On medical examination in 
February 1967, no lower extremity problems were diagnosed 
with the exception of bilateral pes cavus.  

In 1980, the veteran was seen regarding complaints of knee 
pain.  In October 1982, degenerative arthritis of the knees 
was diagnosed.  

In April 1985, the veteran was hospitalized with deep 
thrombosis of the left leg.  

On April 1990 VA medical examination, the veteran complained 
of symptoms related to the feet.  The examiner diagnosed pes 
cavus, right greater than left, with moderate functional 
impairment as well as mild obesity.  

VA outpatient treatment records beginning in July 1993 
document the veteran's complaints of leg pain, which the 
veteran reported he had for a long time.  The veteran was 
noted on physical examination in July 1993 to have pes cavus 
deformity.  In August 1994 the veteran reported a 20-year 
history of pain radiating down both lower extremities.  

The veteran was provided a provisional diagnosis in September 
1994 of low back and bilateral lower extremity pain, L5/S1 
narrowing.  

On December 1994 VA examination, the veteran was noted to 
ambulate into the examination room with a slight limp.  The 
examination was limited to his feet and resulted in a 
diagnostic assessment of bilateral metatarsus adductus 
deformity with associated pes cavus deformity on both feet.  

On April 1998 VA medical examination, the veteran described 
continuing problems with his feet and ankles and was noted to 
have a history significant for metatarsus adductus and pes 
cavus of both lower extremities.  The veteran described 
stiffness in his ankles and feet and noted that he required 
custom mold shoes with custom inserts.  

On a VA consultation in November 1998, it was noted that the 
veteran was referred for peripheral neuropathy evaluation.  
The clinical history obtained included the veteran's report 
that 10 years earlier his feet were getting weaker and that 
this problem had relentlessly advanced to the point that he 
now could barely walk.  

The veteran said that he was weak in the feet and felt 
stiffness in the legs with distal paresthesias in the feet 
and lower legs.  On neurological examination, the veteran's 
lower extremities were found to be distally atrophic.  The 
veteran had distal sensory loss, particularly of the 
superficial sensation.  The veteran's examiner indicated that 
it was possible the veteran had Charcot-Marie-Tooth 
peripheral neuropathy.  

VA outpatient treatment records dated in August 1999 also 
show the veteran had been diagnosed with degenerative joint 
disease of the lumbosacral spine, chronic pain syndrome and 
diabetic peripheral neuropathy.  Neurological examination in 
August 1999 showed a pattern of sensory loss extending below 
the knee as well as a pattern of sensory loss suggestive of 
L5/S1 radiculopathy.  

An August 1999 X-ray study of the lumbar spine revealed 
narrowing at L5-S1 and at L4-5.  

In September 1999, the veteran filed a claim of service 
connection for a low back disability.  

An August 2000 VA progress note indicated complaints of 
chronic pain syndrome involving both legs and the low back.  
The veteran's gait was antalgic, favoring the left lower 
extremity.  The examiner diagnosed degenerative joint disease 
of the lumbar spine, radiculopathy and chronic pain syndrome.  

An August 2002 X-ray study of the lumbar spine revealed 
degenerative disc disease at L5-S1.  

On October 2002 VA examination of the feet, the veteran 
complained of low back pain as well as radiation into the 
right leg.  The examiner noted tenderness to palpation of the 
lumbar spine, lumbar spine flexion to ten inches off the 
floor, extension was to 20 degrees bilaterally.  

The examiner diagnosed bilateral pes cavus, which was 
congenital, and opined that degenerative changes caused by 
this could lead to osteophytic spurring and nerve root 
impingement, which could have been causing radicular signs.  

By October 2002 rating decision, the RO granted service 
connection for the veteran's low back disability to which it 
assigned a 20 percent evaluation effective on September 29, 
1999.  

A January 2004 magnetic resonance imaging of the lumbar spine 
revealed degenerative disc disease at L5-S1 and at L4-5.  
Degenerative stenosis in this region was observed as well.  

On February 2004 VA medical examination, the veteran 
complained of low back pain radiating into the right hip.  On 
examination, the examiner noted tenderness to palpation in 
the lumbar spine with limitation of motion.  

The veteran's forward flexion was to 70 degrees; extension 
was to 20 degrees, lateral bend was to 20 degrees, 
bilaterally; right rotation was to 40 degrees, and left 
rotation was to 45 degrees.  There was decreased sensation in 
the left lower extremity and left foot.  

The examiner diagnosed lumbar spondylosis with dense numbness 
in the left L5 nerve root distribution.  A magnetic resonance 
imaging of the lumbar spine indicated bilateral 
neuroforaminal stenosis at L5-S1 and at L4-5.  There was 
degenerative disc disease at those levels as well.  

The examiner opined that the back was the cause of the 
peripheral neuropathy symptoms in the left leg.  Low back 
pain caused some decrease in low back range of motion during 
flare-ups.  

The examiner reached this conclusion because the veteran 
stated that he had to lie down during those episodes.  There 
was no low back subluxation or instability, but there was 
some incoordination and easy fatigability of the low back.  

On August 2004 VA examination of the spine, the veteran 
complained that low back pain radiated into the right hip.  
Low back symptoms did not affect his ability to walk except 
after a full day's work when he had to rest supine for 20 or 
30 minutes until the pain dissipated.  Flare-ups of pain were 
associated with lifting.  

There had not been any intervertebral disk syndrome in the 
previous 12 months.  His lumbar spine range of motion was to 
50 degrees of flexion without pain and 60 degrees with pain.  
Extension was to 20 degrees without pain and to 25 degrees 
with pain.  Bilateral lateral flexion was to 20 degrees 
without pain and to 25 degrees with pain.  Bilateral rotation 
was to 15 degrees without pain and to 20 degrees with pain.  

These ranges of motion were not additionally limited by pain, 
fatigue, weakness or lack of endurance.  There was no spasm 
or tenderness.  A lumbar spine X-ray revealed degenerative 
changes.  The examiner found no peripheral neuropathy. 

On August 2004 VA neurologic examination report, the examiner 
indicated that the veteran had undergone nerve conduction 
velocity on two occasions and that both were normal, 
demonstrating no evidence of peripheral neuropathy.  

The examiner asserted that there was no clear evidence of 
peripheral neuropathy or radiculopathy.  Lumbar spine 
stenosis and osteoarthritis had increased in severity between 
1999 and 2004.  In the examination report, the examiner 
indicated that the claims file was not available for review 
but that he reviewed the veteran's computerized VA medical 
database.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Service connection for peripheral neuropathy of the right and 
left legs as secondary to the service-connected bilateral pes 
cavus 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

The veteran is not shown to be suffering from peripheral 
neuropathy of the lower extremities.  Indeed, he is not shown 
to be suffering from any sort of peripheral neuropathy.  

The Board observes that the August 2004 VA neurologic 
examiner based this conclusion on physical examination and on 
nerve conduction velocity studies that revealed no 
abnormalities.  

In the absence of a current disability, service connection 
cannot be granted.  See Gilpin, supra.  As such, service 
connection for peripheral neuropathy of the legs on either a 
direct or secondary basis is denied.  Id.; 38 C.F.R. 
§§ 3.303, 3.310.  

The Board acknowledges that the veteran might well believe 
that he suffers from peripheral neuropathy of the lower 
extremities.  The veteran, however, is not shown to be 
qualified to render medical diagnoses upon which the Board 
may rely.  Espiritu, supra.  

The Board observes that the August 2004 VA examiner did not 
have access to the veteran's claims file.  Normally, 
examiners are required to review the claims file in rendering 
medical opinions regarding the etiology of alleged 
disabilities in service connection cases.  

A remand to the RO, however, is not necessary in this 
instance because access to the claims file would be of no use 
in a case where no present disability exists.  See Sabonis, 6 
Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  


Increased rating for lumbar spine degenerative changes and 
radiculopathy

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected low back disability has been 
rated 20 percent disability by the RO under the provisions of 
Diagnostic Code 5293.  The criteria for the evaluation of 
intervertebral disc syndrome were revised twice during the 
course of this appeal.  Under the criteria in effect before 
the changes went into effect, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, was evaluated as 
follows:  

A noncompensable evaluation was assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation 
was assigned for mild intervertebral disc disease.  A 20 
percent rating was assigned for intervertebral disc syndrome 
which was moderate with recurring attacks.  

A 40 percent rating was warranted for intervertebral disc 
syndrome that were severely disabling with recurring attacks 
and intermittent relief.  A 60 percent evaluation was 
assigned for intervertebral disc disease which was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. 4.71a, Diagnostic Code 5293 (2001).  

Clearly, under the older criteria, a 40 percent evaluation is 
not warranted at any time during the appellate period.  The 
service-connected low back disability is not shown to be 
productive of severe intervertebral disc syndrome or 
functional loss.  

The veteran was able to do a full day's work and required a 
maximum of 30 minutes of rest in order to relieve symptoms.  
Lifting caused exacerbations, but the evidence did not 
indicate that symptoms are or ever have been severely 
disabling with recurring attacks and intermittent relief.  
Absent such symptomatology, a 40 percent evaluation under the 
older criteria is not warranted.  Id.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  

Under the criteria effective September 23, 2002 under 
diagnostic codes 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003).  

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

General Rating Formula for Diseases and Injuries of the 
Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

100 percent:  Unfavorable ankylosis of the entire spine;  

50 percent:  Unfavorable ankylosis of the entire 
thoracolumbar spine;  

40 percent:  Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30 percent:  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine

20 percent:  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis

10 percent:  Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  

Under the General Rating Formula, an evaluation greater than 
20 percent is not warranted.  Id.  An evaluation of 40 
percent under these criteria would entail forward flexion of 
30 degrees or less.  At worse, with pain, the veteran can 
bend to 50 degrees.  His disability, therefore, does not 
warrant a 40 percent evaluation under the General Rating 
Formula.  Id.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the notes following the version 
of Diagnostic Code 5293 that became effective on September 
23, 2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  

Under Diagnostic Code 5243, a rating higher than 20 percent 
would not be for application in this case as incapacitating 
episodes are not demonstrated.  In addition, the veteran is 
not shown to warrant a higher rating on the based of 
functional loss involving the low back.  Finally, the Board 
notes that the recent VA examination found no evidence of 
related radiculopathy.  

Accordingly, an increased rating for the service-connected 
lumbar spine disability is not warranted.  



ORDER

Service connection for peripheral neuropathy of the right and 
left legs as secondary to the service-connected pes cavus is 
denied.  

An initial rating in excess of 20 percent for the service-
connected lumbar spine degenerative changes and radiculopathy 
is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


